Response to Applicant’s Arguments 
	Applicant’s arguments filed 7/11/2022 have been fully considered, and they are persuasive.
				Reason for Allowance
The following is an examiner’s statement of reasons for allowance: retrieving modifying image data depicting a scene as viewed from a plurality of reference vantage positions as recorded in the modifying image data; determining a difference between a vantage position of the viewer and the plurality of reference vantage positions, wherein the vantage position of the viewer is unreferenced in the modifying image data, and wherein the vantage position of the viewer is different from the plurality of reference vantage positions; identifying an adjacent reference vantage position that is adjacent to the vantage position of the viewer based on the difference between the vantage position of the viewer and the plurality of reference vantage positions; generating a modifying image based on interpolating the modifying image data as viewed from the adjacent reference vantage position according to approximated vantage position data generated based on the difference between the vantage position of the viewer and the adjacent reference vantage position; displaying, at the portable viewing device at a first viewing time, a first composite image comprising a foundation image and the modifying image; tracking a change in the vantage position of the viewer; and displaying, at the portable viewing device at a second viewing time, a second composite image comprising a second foundation image and a second modifying image corresponding to the change in the vantage position of the viewer and changed viewing time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616